 Case 1:19-cr-00327-LMB Document 32 Filed 10/31/19 Page 1 of 1 PageID# 46

                                                                                             filed
                                                                                         jN OPEN COURT


                                                                                         OCT 3 I 2019
                     IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA                         CL2iiK, U.S. CiSTRiCT COURl'
                                                                                     ALEXANDRiA.          "
                                  ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


                V.                                   Case No. I:I9-cr-327


 YEAKAIN YABU KOROMA,

                Defendant.



                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

       Between on or about January 19, 2018, and on or about June 5, 2018, in Prince William

County, Virginia, within the Eastern District of Virginia, the defendant, YEAKAIN YABU

KOROMA,not being a licensed firearms dealer within the meaning of Chapter 44, Title 18, United

State Code, did wilfully engage in the business of dealing in firearms, such firearms having been

shipped and transported in interstate commerce.



(In violation of Title 18, United States Code, Sections 922(aXI)(A), 924(a)(1)(D)& 2.)


                                              Respectfully submitted,

                                              G.Zachary Terwilliger
                                              United StaterAttowv

 Date: October 31. 2019                 By:
                                              Antliony W. Mariano
                                              Special Assistant United States Attorney
                                              Patricia T. Giles
                                              Assistany United States Attorney
